ITEMID: 001-86181
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ALDERSON v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Philip Alderson, is a British national who was born in 1952 and lives in Newport. The United Kingdom Government (“the Government”) were represented by their Agent, Mr D. Walton of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 4 February 2002, the applicant received a letter from the West Mercia Constabulary asking him to provide information about who was driving his car on 31 January 2002 when it failed to comply with the speed limit. The letter also stated that the police intended to prosecute the driver and that failing to supply information as to the driver was a criminal offence under section 172 of the Road Traffic Act 1988.
The applicant replied that he was responding under duress and that he was the driver.
On 18 September 2002, before the Magistrates’ Court, the applicant pleaded not guilty to the speeding offence and the prosecution sought to rely on his admission. The Magistrates rejected the applicant’s arguments that the use of the confession violated the Convention. He was convicted of speeding and fined GBP 125, with GBP 263 costs and three penalty points endorsed on his licence.
The relevant domestic law and practice is set out in O’Halloran and Francis v. the United Kingdom [GC], nos. 15809/02 and 25624/02, §§ 2531, ECHR 2007...
